Exhibit 10.3

EXECUTIVE RETENTION AGREEMENT

This Executive Retention Agreement (“Agreement”) is entered into as of
September 28, 2020 by and between [●] (the “Executive”) and Superior Energy
Services, Inc., a Delaware corporation, and its subsidiaries (collectively, the
“Company”).

WHEREAS, the Company now desires to recognize contributions and incentivize the
Executive to continue in the employ of the Company; and

WHEREAS, in consideration of the Retention Bonus (as defined below), the
Executive agrees to forfeit any outstanding unvested awards under the Company’s
long term equity-based incentive plans (other than any performance share units
granted in 2018 and 2019) and forego eligibility for any annual bonus in 2020.

NOW, THEREFORE, the Company and the Executive agree as follows:

1. Retention Bonus.

(a) The Company will advance and pre-pay to the Executive the full amount of the
cash retention payment (the “Retention Bonus”) (less required and elected
withholdings) on the date hereof, subject to the Executive’s agreement to repay
the Retention Bonus to the Company in full if it is not earned in full on the
terms and conditions set forth below.

(b) The Retention Bonus shall be in an amount equal to $[●]1. The Executive will
earn the Retention Bonus provided the Executive remains employed with the
Company through the first anniversary of the date hereof (the “Vesting Date”).

(c) Notwithstanding the foregoing, if the Executive’s employment is terminated
by the Company without Cause (as defined in the Executive’s employment agreement
with the Company), the Executive resigns for Good Reason (as defined the
Executive’s employment agreement with the Company), or the Executive’s
employment is terminated due to death or incapacity due to physical or mental
illness and the Executive becoming eligible to receive benefits under the
Company’s long-term disability plan, in each case prior to the Vesting Date, and
the Executive signs and does not revoke a general release of claims in a form
acceptable to the Company (substantially in the form attached to the executive’s
employment agreement with the Company) within forty-five (45) days of the
Executive’s termination, then the Executive will earn one hundred percent (100%)
of the Retention Bonus. If the Executive does not sign or the

 

 

1

Pursuant to the terms hereof, each named executive officer of the Company will
receive the amount set forth opposite his name below:

 

Named Executive Officer

   Retention Amounts  

David D. Dunlap

   $ 3,187,500  

Westervelt T. Ballard Jr.

   $ 1,069,200  

Brian K. Moore

   $ 941,109  

William B Masters

   $ 813,603  

A. Patrick Bernard

   $ 666,984  

James W. Spexarth

   $ 614,250  



--------------------------------------------------------------------------------

Executive revokes the release then the Executive will be required to repay the
Retention Bonus as provided below. For the avoidance of doubt, if the Executive
is terminated for Cause or resigns without Good Reason prior to the Vesting
Date, the Executive will be required to repay the Retention Bonus to the Company
in accordance with Section 1(d), below.

(d) If the Executive’s employment is terminated for Cause or the Executive
resigns without Good Reason prior to the Vesting Date and is required to repay
the Retention Bonus, then the Executive agrees to pay promptly to the Company,
but in no event more than thirty (30) days following the Executive’s termination
of employment, one hundred percent (100%) of the after-tax amount of the
Retention Bonus. Upon the Executive’s termination of employment, the Company may
offset and reduce any other compensation owed to the Executive, such as unpaid
or future wages and unreimbursed business expenses by the amount of the
Retention Bonus the Executive is required to repay to the Company. The Company
reserves all other rights and remedies available to recoup the full amount of
the Retention Bonus advanced under this Agreement, including the right to file a
legal claim in court.

2. Taxes. The Company shall withhold from all payments to be paid to the
Executive pursuant to this Agreement all taxes that, by applicable federal,
state, local or other law of any applicable jurisdiction, the Company is
required to so withhold. The Executive acknowledges and agrees that the Company
has not provided any tax advice to the Executive in connection with this
Agreement and that the Executive has been advised by the Company to seek tax
advice from the Executive’s own tax advisors regarding this Agreement and any
payments that may be made to the Executive pursuant to this Agreement or any
repayments to the Company required by this Agreement.

3. No Employment Obligation. Nothing herein contained shall confer on the
Executive any right with respect to the continuation of employment or interfere
with the right of the Company or any affiliate of the Company to terminate such
employment (as defined in the Executive’s employment agreement with the
Company).

4. Governing Law. The validity, interpretation, construction and enforceability
of this Agreement shall be governed by the laws of the State of Texas without
giving effect to a choice or conflict of law provision or rule of such state.

5. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and supersedes all previous
written or oral representations, agreements and understandings between the
parties, whether expressed or implied, including, without limitation, any other
written or oral agreements or arrangements with respect to any annual bonus in
2020. The terms of this Agreement do not amend or affect in any way any other
agreements or understandings between the Company and the Executive.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by the parties hereto as of the
date first written above.

 

COMPANY: Superior Energy Services, Inc., a Delaware corporation By:  

 

Name:  

 

Title:  

 

EMPLOYEE: By:  

 

Name:  

 